UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) Martin Marietta Materials, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Nevada Asset Holding 89 Nexus Way Camana Bay Grand Cayman KY1-9007 Cayman Islands Tel: 1 With a Copy to: Geoffrey W. Levin Cadwalader, Wickersham & Taft LLP 200 Liberty Street New York, NY10281 Tel: +1 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) þ Rule 13d-1(c) o Rule 13d-1(d) CUSIP No.573284106 Names of reporting person: Nevada Asset Holding I.R.S. Identification Nos. of above persons (entities only):NA Check the appropriate box if a member of a group: (a) o (b)x SEC use only: Place of incorporation: Cayman Islands Number of shares beneficially owned by each reporting person with: (5)Sole Voting Power:1,241,365 (6)Shared Voting Power: 0 (7)Sole Dispositive Power:1,241,365 (8)Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:1,241,365 Check if the Aggregate Amount in Row (9) Excludes Certain Shares:NA Percent of Class Represented by Amount in Row (9):1.85% (based on 67,270,055 shares of Common Stock outstanding as of October 28, 2014) Type of Reporting Person:CO CUSIP No.573284106 Names of reporting person: South Dakota Asset Holding I.R.S. Identification Nos. of above persons (entities only):NA Check the appropriate box if a member of a group: (a) o (b)x SEC use only: Place of incorporation: Cayman Islands Number of shares beneficially owned by each reporting person with: (5)Sole Voting Power: 1,241,365 (6)Shared Voting Power: 0 (7)Sole Dispositive Power:1,241,365 (8)Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:1,241,365 Check if the Aggregate Amount in Row (9) Excludes Certain Shares:NA Percent of Class Represented by Amount in Row (9):1.85% (based on 67,270,055 shares of Common Stock outstanding as of October 28, 2014) Type of Reporting Person:CO CUSIP No.573284106 Names of reporting person: Wyoming Asset Holding I.R.S. Identification Nos. of above persons (entities only):NA Check the appropriate box if a member of a group: (a) o (b)x SEC use only: Place of incorporation: Cayman Islands Number of shares beneficially owned by each reporting person with: (5)Sole Voting Power:1,241,365 (6)Shared Voting Power: 0 (7)Sole Dispositive Power:1,241,365 (8)Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:1,241,365 Check if the Aggregate Amount in Row (9) Excludes Certain Shares:NA Percent of Class Represented by Amount in Row (9):1.85% (based on 67,270,055 shares of Common Stock outstanding as of October 28, 2014) Type of Reporting Person:CO CUSIP No.573284106 Names of reporting person: Ms. Heba Iskander I.R.S. Identification Nos. of above persons (entities only):NA Check the appropriate box if a member of a group: (a) o (b)x SEC use only: Place of citizenship: Egypt Number of shares beneficially owned by each reporting person with: (5)Sole Voting Power:0 (6)Shared Voting Power: 3,724,095 (7)Sole Dispositive Power:0 (8)Shared Dispositive Power: 3,724,095 Aggregate Amount Beneficially Owned by Each Reporting Person:3,724,095 Check if the Aggregate Amount in Row (9) Excludes Certain Shares:NA Percent of Class Represented by Amount in Row (9):5.54% (based on 67,270,055 shares of Common Stock outstanding as of October 28, 2014) Type of Reporting Person:IN Item 1(a).
